Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: it is found that the claimed braking system is different than the prior art of record because the mixed mode control system employs both the position command and the pressure command to adjust the control valve in order to reposition the brake actuator.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Remarks
A discussion of the closest prior art is included for the record. Thomas (2004/0154884) shows a braking system, as in the present invention, comprising: a brake actuator 8, a control valve 30, pressure sensor 29, controller 10 controlling the valve based on inputs from the position sensor 26 and pressure sensor 29, singly.  Thomas fails to show the controller employing inputs from both the position sensor and the pressure sensor to control the valve.  None of the prior art teaches this distinction.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xuan Lan Nguyen whose telephone number is (571)272-7121. The examiner can normally be reached Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



							/Xuan Lan Nguyen/                                                                            Primary Examiner, Art Unit 3657